                                                                    3/13/2020




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 UNITED STATES OF AMERICA,                  CR 20-04-H-SEH-JTJ

                         Plaintiff,
                                            ORDER
           vs.

 COLTER JOSEPH EPLER,

                         Defendant.


      Pending before the Court is the motion of the United States for telephonic

testimony of one of its witnesses. For good cause shown,

      IT IS ORDERED that Ms. Lott may testify by telephone at the detention

hearing set March 13, 2020. The United States shall make arrangements with the

Court Clerk’s staff and Ms. Lott.

                  13th day of March, 2020.
      DATED this ______

                                      /s/John T. Johnston
                                      __________________________________
                                      JOHN T. JOHNSTON
                                      United States Magistrate Judge




                                        1
